                                       STAMPUR        &   ROTH
                                                                       N1EfViO ENDORSED
                                           ATTORNEYS AT LAW

WILLIAM J. STAMPUR                                                          299 BROADWAY, SUITE 800
JAMES ROTH                                                                    NEW YORK, N.Y. 10007



                                                                                    (2 I 2) 619-4240
                                                                                FAX (212) 619-6743




  January 13, 2020

  ByECF                                                           USDCSDNY
                                                                  DOCUMENT
  Honorable Andrew L. Carter                                      ELECTRONICALLY FILED
  United States District Court Judge                              DOC#: _ _ _ _ _ _ __
  Southern District of New York                                   DATEFILED: \-\b-2.o
  40 Foley Square
  New York, NY 10007

            Re:       United States v. Alan Romero-Granados, et a/.
                      16 Cr. 324 (ALC)

  Dear Judge Carter:

            I write to request an adjournment of Mr. Alan Romero-Granados' sentencing before Your
  Honor now scheduled for January 27, 2020, until March 19, 2020 at 10:00 AM. Counsel needs
  additional time to obtain documents and letters from family and friends in Mexico.

            The government has no objection to said request.


                                                                Very truly yours,

                                                           w~9.s~
                                                                William J. Stampur




  cc:       AUSA Elinor Tarlow




  WS/Granados/Ltr to Judge/Adj.
